Citation Nr: 1332550	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  12-27 370A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether a timely substantive appeal of an August 23, 2005 VA rating decision has been received.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active military service from August 1974 to April 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana which, in part, denied service connection for diabetes mellitus, anemia, reflux and arthritis of the pelvic bone; continued a 10 percent disability evolution for a lumbosacral strain; continued a noncompensable evaluation for headaches; continued a 10 percent evaluation for hypothyroidism and granted service connection for hemorrhoids at a noncompensable evaluation.

The Board notes that in a subsequent September 2008 rating decision, the RO increased the Veteran's lumbosacral strain evaluation to a 20 percent rating and increased the Veteran's migraine headache evaluation to a 10 percent rating from January 10, 2005 and a 30 percent rating from June 13, 2007.

Additionally, in an August 2010 rating decision, the RO found that new and material evidence had not been submitted to reopen a claim of service connection for diabetes mellitus.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In June 2013 and July 2013 correspondences, the Veteran requested a hearing at the RO before a Member of the Board.  

To date, the Veteran has not been afforded the requested hearing, and there is no indication that she has withdrawn her request or otherwise waived her right to a Board hearing; hence, the hearing must be scheduled.  See 38 C.F.R. § 20.700 (2012).


Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a Board hearing at the RO in accordance with applicable procedures.  The Veteran should be notified of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2012).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


